 
EXHIBIT 10.1

 
 


 








 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
SPONSOR SUPPORT AGREEMENT
 


 
AMONG
 
DARLING INTERNATIONAL INC.,
 


 


 
DIAMOND GREEN DIESEL LLC,
 


 


 
and
 


DIAMOND ALTERNATIVE ENERGY, LLC,
As Lender
 
Dated as of May 31, 2011
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







 
 

--------------------------------------------------------------------------------

 




 
TABLE OF CONTENTS
 
 
PAGE
ARTICLE I
DEFINITIONS AND TERMS
 
Section 1.1
Definitions
1
Section 1.2
Other Terms and Definitional Provisions
2
   
ARTICLE II
CONTRIBUTION
Section 2.1
Base Equity Sponsor Contributions
2
Section 2.2
Overrun Equity Contributions
3
 
ARTICLE III
NATURE OF OBLIGATIONS
Section 3.1
Obligations Unconditional
4
Section 3.2
Reinstatement
7
Section 3.3
Subrogation
8
Section 3.4
Specific Performance
8
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.1
Organization; Power
8
Section 4.2
Authorization; Enforceability
9
Section 4.3
Approvals and Consents
9
Section 4.4
No Conflict
9
Section 4.5
Proceedings
9
Section 4.6
Compliance with Laws
9
 
ARTICLE V
COVENANTS
Section 5.1
Notice of Certain Occurrences
10
Section 5.2
Legal Existence
10
Section 5.3
Compliance
10
Section 5.4
Bankruptcy
10
 
ARTICLE VI
EVENTS OF DEFAULT
 
Section 6.1
Sponsor Events of Default
10

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1
Amendment, Waiver, Etc.
11
Section 7.2
Force Majeure
11
Section 7.3
Separate Undertakings
11
Section 7.4
Remedies
11
Section 7.5
Enforcement Action
12
Section 7.6
Termination
12
Section 7.7
Expenses
12
Section 7.8
Assignment
12
Section 7.9
Entire Agreement
12
Section 7.10
Parties in Interest
12
Section 7.11
Counterparts
12
Section 7.12
Section Headings
13
Section 7.13
Notices
13
Section 7.14
Governing Law, Consent to Jurisdiction
13
Section 7.15
Waiver of Jury Trial
14
Section 7.16
Severability
14



 
 
 
 
 
 
 
 
 
 

 


 
ii

--------------------------------------------------------------------------------

 




 
SPONSOR SUPPORT AGREEMENT
 
 
This SPONSOR SUPPORT AGREEMENT, dated as of May 31, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among DARLING INTERNATIONAL INC., a Delaware corporation
(“Darling”), DIAMOND GREEN DIESEL LLC, a Delaware limited liability company (the
“Borrower”), and DIAMOND ALTERNATIVE ENERGY, LLC, as Lender (in such capacity,
the “Lender”) (under and as defined in the Facility Agreement (as defined
below)) .
 
R E C I T A L S
 
A. WHEREAS, Diamond Green Diesel LLC, a Delaware limited liability company (the
“Borrower”), was formed to engage in the development, construction, ownership,
operation and maintenance of a renewable diesel production facility located in
Norco, Louisiana (the “Project”);
 
B. WHEREAS, as of the date hereof, (a) Diamond Green Diesel Holdings LLC, a
Delaware limited liability company (the “Pledgor”), owns 100% of the Equity
Interests in the Borrower, (b) Darling Green Energy LLC, a Delaware limited
liability company (the “Sponsor Holding Company”) owns 50% of the Equity
Interests in the Pledgor and (c) Darling owns 100% of the Equity Interests in
the Sponsor Holding Company;
 
C. WHEREAS, in connection with the development, ownership, construction,
operation and maintenance of the Project, the Borrower, the Pledgor, and Lender
have entered into that certain Facility Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Facility Agreement”);
 
D. WHEREAS, as contemplated in the Facility Agreement, Darling has agreed to
make certain Equity Contributions, directly or indirectly, to the Borrower, to
provide working capital to the Borrower in accordance with, and to the extent
required by, this Agreement;
 
E. WHEREAS, it is a condition precedent to the Closing Date that Darling shall
have executed and delivered this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
ARTICLE I
DEFINITIONS AND TERMS
 
Section 1.1    Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Aggregate Base Equity Sponsor Commitment” means an aggregate amount of up to
$93.2 million.
 


 
 

--------------------------------------------------------------------------------

 


 
“Agreement” has the meaning assigned to that term in the preamble hereto.
 
“Base Equity Sponsor Contributions” means contributions of capital in the form
of equity or Permitted Subordinated Loans, which Darling provides pursuant to
Sections 2.1 and 2.2 hereof, directly or indirectly, to the Borrower in amounts
up to its Aggregate Base Equity Sponsor Commitment.
 
“Borrower” has the meaning assigned to that term in the recitals hereto.
 
“Lender” has the meaning assigned to that term in the recitals hereto.
 
“Facility Agreement” has the meaning assigned to that term in the recitals
hereto.
 
“Pledgor” has the meaning assigned to that term in preamble hereto.
 
“Project” has the meaning assigned to that term in the recitals hereto.
 
“Sponsor Event of Default” has the meaning assigned to that term in Section 6.1.
 
“Sponsor Holding Company” has the meaning assigned to that term in recitals
hereto.
 
“Termination Date” means the date that is the earlier to occur of (i) the
Project Completion Date and (ii) the date on which all Secured Obligations
(other than contingent obligations for which no claim has been made) are paid in
full and the Commitment has terminated.
 
“Valero” means Valero Energy Corporation, a Delaware corporation.
 
“Valero Sponsor Support Agreement” means that certain Sponsor Support Agreement,
dated as of the date hereof, among Valero, as the sponsor, the Borrower and
Lender, as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
 
Section 1.2    Other Terms and Definitional Provisions.  Capitalized terms used
in this Agreement and not otherwise defined herein shall have the respective
meanings ascribed thereto in Exhibit A to the Facility Agreement.  The rules of
construction and interpretation set forth in Exhibit B to the Facility Agreement
are incorporated herein by reference as if fully set forth herein.  Any
reference herein to any agreement shall, unless otherwise indicated herein, be
deemed to include a reference to such agreement as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
 
 
ARTICLE II
CONTRIBUTION
 
Section 2.1    Base Equity Sponsor Contributions.
 


 
2

--------------------------------------------------------------------------------

 


 
(a) During the period commencing on the Closing Date and ending on the
Termination Date, Darling agrees to make Base Equity Sponsor Contributions in an
amount not to exceed in aggregate $73.8 million for Base Project Costs from time
to time as required, in accordance with and subject to the terms of this
Agreement, to enable the Borrower to pay Base Project Costs as they become due
and payable (or are reasonably expected to become due and owing in the following
thirty (30) days); provided that such Base Equity Sponsor Contributions shall
not be required unless Loans are disbursed pro rata simultaneously with the
drawing of such Base Equity Sponsor Contributions.
 
(b) Prior to the Project Completion Date, Darling shall make Base Equity Sponsor
Contributions in an amount not to exceed its pro rata share of Working Capital
Account Requirement, to be deposited in the Construction Account and transferred
to the Working Capital Account as required in Section 1.2 and Section 1.4 of the
Cash Management Exhibit attached to the Facility Agreement.
 
(c) All Base Equity Sponsor Contributions made pursuant to this Section 2.1
shall be deposited in accordance with Section 1.2 and Section 1.4 of the Cash
Management Exhibit attached to the Facility Agreement.
 
Section 2.2    Overrun Equity Contributions.   
 
(a) If at any time, and from time to time, prior to the Termination Date, either
(i) the Borrower reasonably determines that it does not have adequate funds
(including Contingencies) available to pay Project Costs then due and owing (or
reasonably expected to become due and owing within the following thirty (30)
days) or (ii) the Lender provides a written certificate to Darling that there
are Cost Overruns and that all Contingencies have been exhausted, setting forth
in detail a summary of each expenditure, the nature of each expense, the amount
thereof and providing supporting documentation, then Darling shall, within five
(5) Business Days of the written request of the Borrower or the Lender, (x)
make, or cause to be made, Equity Contributions or Permitted Subordinated Loans
in cash to the Borrower or (y) pay or cause to be paid directly such Project
Costs constituting Cost Overruns, in any case, in the amount equal to its share
(50%) of the amount required to pay such Cost Overruns.
 
(b) Any such Equity Contributions for Cost Overruns made pursuant to Section
2.2(a) shall be either (i) deposited into the Construction Account for
application in accordance with Section 1.2 of the Cash Management Exhibit
attached to the Facility Agreement or (ii) paid directly to the relevant
creditors of the Borrower  to pay Project Costs constituting such Cost Overruns
on behalf of the Borrower. Promptly following the date when any Cost Overrun
payment is provided pursuant to this Section 2.2, Darling shall provide the
Borrower with a written notice setting forth the amount of such Cost Overrun
payment, and provide a wire transfer confirmation number or other evidence
reasonably satisfactory to the Loan Servicer of such payment. The obligations of
Darling under this Section 2.2 are separate and distinct from, and in addition
to, the obligations of Darling under Section 2.1.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE III
NATURE OF OBLIGATIONS
 
Section 3.1    Obligations Unconditional.  The parties acknowledge that the
Support Obligations are not (and are not in the nature of) a guaranty or
suretyship obligation of Darling, and Darling hereby agrees that it shall not
benefit from, and shall not raise, any suretyship or similar legal or equitable
defenses whatsoever in relation to its obligation to perform, its performance of
or its liability for its failure to perform, the Support Obligations.  The
Support Obligations are primary, absolute, irrevocable and unconditional
irrespective of the validity or enforceability of the Facility Agreement, the
other Financing Documents or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any guarantee of
or security for any of the Borrower’s obligations under the Financing Documents
or the Support Obligations, and, to the fullest extent permitted by Applicable
Laws, irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 3.1 that the Support Obligations shall be
primary, absolute, irrevocable and unconditional under any and all
circumstances.  Without limiting the generality of the foregoing, Darling
agrees, to the fullest extent of Applicable Law, that:
 
(a) The occurrence of any one or more of the following shall not alter or impair
the rights, remedies, powers and privileges of the Lender under this Agreement,
or the liability of Darling for its Support Obligations which shall remain
absolute, irrevocable and unconditional as described above:
 
(i) any modification or amendment (including, without limitation, by way of
amendment, extension, renewal or waiver), or any acceleration or other change in
the time for payment or performance of the terms of all or any part of the
Borrower’s Obligations under the Transaction Documents or the Secured
Obligations, or any other agreement or instrument whatsoever relating thereto;
 
(ii) any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of Borrower under the Transaction
Documents or Darling under this Agreement or of any other guarantee of all or
any part of the Borrower’s Obligations under the Transaction Documents or the
Secured Obligations;
 
(iii) any application of the proceeds of any guarantee (including, without
limitation, any letter of credit or the obligations of any guarantor of all or
any part of the Borrower’s Obligations under the Transaction Documents or the
Secured Obligations) to all or any part of the Borrower’s Obligations under the
Transaction Documents or the Secured Obligations in any such manner as provided
or contemplated under the Facility Agreement or otherwise;
 
(iv) any release of any other Person (including, without limitation, any
guarantor with respect to all or any part of the Borrower’s
 


 
4

--------------------------------------------------------------------------------

 


 
Obligations under the Transaction Documents or the Secured Obligations) from any
personal liability with respect to all or any part of the Borrower’s Obligations
under the Transaction Documents or the Secured Obligations;
 
(v) any settlement, compromise, release, liquidation or enforcement, upon such
terms and in such manner as the Lender may determine or as Applicable Laws may
dictate, of all or any part of the Borrower’s Obligations under the Transaction
Documents or the Secured Obligations or any guarantee of (including, without
limitation, any letter of credit issued with respect to) all or any part of the
Borrower’s Obligations under the Transaction Documents or the Secured
Obligations;
 
(vi) the giving of any consent to the merger or consolidation of, the sale of
substantial assets by, or other restructuring or termination of the corporate
existence of the Borrower, Darling, Valero or any other Person or any
disposition of any shares of the Borrower by Valero, Darling or any Affiliate of
Valero or Darling;
 
(vii) any proceeding against the Borrower, Valero or Darling or any Affiliate
thereof or any guarantor of (including, without limitation, any issuer of any
letter of credit issued with respect to) all or any part of the Borrower’s
Obligations under the Transaction Documents or the Secured Obligations or any
collateral provided by any other Person or the exercise of any rights, remedies,
powers and privileges of the Lender under the Financing Documents or otherwise
in such order and such manner as the Lender may determine, regardless of whether
the Lender shall have proceeded against or exhausted any collateral, right,
remedy, power or privilege before proceeding to call upon or otherwise enforce
this Agreement;
 
(viii) the entering into such other transactions or business dealings with the
Borrower, Valero, Darling, or any Affiliate of the Borrower or Valero or Darling
or any guarantor of all or any part of the Borrower’s Obligations under the
Transaction Documents or the Secured Obligations as the Lender may desire;
 
(ix) any breach (whether intentional or otherwise) by Valero or Darling of any
of the Transaction Documents; or
 
(x) all or any combination of any of the actions set forth in this
Section 3.1(a) (Obligations Unconditional).
 
(b) The enforceability and effectiveness of this Agreement and the liability of
Darling in respect of its Support Obligations, and the rights, remedies, powers
and privileges of the Lender under this Agreement shall not be affected,
limited, reduced, discharged or terminated, and Darling hereby expressly waives
to the fullest extent permitted by law any defense now or in the future arising,
by reason of:
 


 
5

--------------------------------------------------------------------------------

 


 
(i) the illegality, invalidity or unenforceability of all or any part of the
Secured Obligations, any other Transaction Document or any other agreement or
instrument whatsoever relating to all or any part of the Secured Obligations;
 
(ii) any disability or other defense with respect to all or any part of the
Borrower’s Obligations under the Transaction Documents or the Secured
Obligations, including, without limitation, the effect of any statute of
limitations that may bar the enforcement of all or any part of the Borrower’s
obligations under the Transaction Documents or the Secured Obligations, in each
case other than, subject to Section 3.2 hereof, by reason of the full
satisfaction and payment of all Secured Obligations or the termination of
Darling’s obligations hereunder pursuant to the express terms hereof);
 
(iii) the illegality, invalidity or unenforceability of any security for or
guarantee (including, without limitation, any letter of credit) of all or any
part of the Borrower’s Obligations under the Transaction Documents or the
Secured Obligations or the lack of perfection or continuing perfection or
failure of the priority of any Lien on any Collateral for all or any part of the
Borrower’s Obligations under the Transaction Documents or the Secured
Obligations;
 
(iv) the cessation, for any cause whatsoever, of the liability of the Borrower
or any other guarantor with respect to all or any part of the Borrower’s
Obligations under the Transaction Documents or the Secured Obligations (other
than, subject to Section 3.2 hereof, by reason of the full satisfaction and
payment of all Secured Obligations or the termination of Darling’s obligations
hereunder pursuant to the express terms hereof);
 
(v) any failure of any Secured Party to marshal assets in favor of the Borrower
or any other Person (including any guarantor of all or any part of the
Borrower’s Obligations under the Transaction Documents or the Secured
Obligations), to exhaust any collateral for all or any part of the Borrower’s
Obligations under the Transaction Documents or the Secured Obligations, to
pursue or exhaust any right, remedy, power or privilege it may have against
Valero, Darling, the Borrower or any guarantor of all or any part of the
Borrower’s Obligations under the Transaction Documents or the Secured
Obligations (including any issuer of any letter of credit) or any other Person
or to take any action whatsoever to mitigate or reduce such or any other
Person’s liability under this Agreement, and the Lender shall not be under any
obligation to take any such action notwithstanding the fact that all or any part
of the Borrower’s Obligations under the Transaction Documents or the Secured
Obligations may be due and payable or that the Borrower may be in default of its
obligations under any Transaction Document;
 
(vi) any counterclaim, set-off or other claim that Valero, Darling, the Borrower
or any guarantor of all or any part of the Secured Obligations or the Borrower’s
Obligations under the Transaction Documents has
 


 
6

--------------------------------------------------------------------------------

 


 
or claims with respect to all or any part of the Secured Obligations or the
Borrower’s Obligations under the Transaction Documents, in each case other than,
subject to Section 3.2 hereof, by reason of the full satisfaction and payment of
all Secured Obligations or the termination of Darling’s obligations hereunder
pursuant to the express terms hereof;
 
(vii) any failure of the Lender or any other Person to file or enforce a claim
in any bankruptcy or other proceeding with respect to Valero, Darling, the
Borrower or any other Person;
 
(viii) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of Valero, Darling
or the Borrower, or the same or similar proceedings commenced by or against any
Person, including any discharge of, or bar or stay against collecting, all or
any part of the Borrower’s Obligations under the Transaction Documents or the
Secured Obligations (or any interest on all or any part of the Borrower’s
Obligations under the Transaction Documents or the Secured Obligations) in or as
a result of any such proceeding;
 
(ix) any action taken by the Lender that is authorized by this Article III or
otherwise in this Agreement or by any other provision of any Financing Document
or other Transaction Document or any omission to take any such action; or
 
(x) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, other than, subject to
Section 3.2 hereof, by reason of the full satisfaction and payment of all
Secured Obligations or the termination of Darling’s obligations hereunder
pursuant to the express terms hereof.
 
(c) To the fullest extent permitted by Applicable Law, Darling expressly waives,
for the benefit of the Borrower and the Lender, all diligence, presentment,
demand for payment or performance, notices of nonpayment or nonperformance,
protest, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever and any requirement that the Lender
exhaust any right, power or remedy or proceed against the Borrower under the
Financing Documents or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Secured Obligations.
 
(d) Darling irrevocably waives any right to which it may be entitled to require
that the Borrower be sued and all claims against the Borrower be completed prior
to an action or proceeding being initiated against it under this Agreement.
 
Section 3.2    Reinstatement.  This Agreement and the Support Obligations shall
be automatically reinstated if and to the extent that for any reason any payment
made by Darling pursuant to this Agreement is rescinded or must be otherwise
restored by the Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and Darling
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
agrees to indemnify the Lender on demand for all reasonable and documented costs
and expenses incurred by the Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
 
Section 3.3    Subrogation.  The parties acknowledge and agree that any payment
by Darling pursuant to the provisions of Article II of this Agreement is
intended by the parties to represent an advance of a loan to Borrower, in the
case of a Permitted Subordinated Loan, or a subscription for equity in the
Borrower, in the case of an Equity Contribution, and is not intended to give
rise to any subrogation rights whatsoever in relation to the Borrower
obligations satisfied directly or indirectly with the proceeds of such payment
or otherwise.  Without limitation to the generality of the foregoing, until the
indefeasible payment in full of all of the Secured Obligations (other than
contingent obligations for which no claim has been made), the expiration or
termination of the Commitment, and the satisfaction and payment in full of any
outstanding indemnity or payment obligations hereunder, Darling hereby waives to
the extent permitted by Applicable Law all rights of subrogation or contribution
against the Borrower, if any, whether arising by contract or operation of law or
otherwise (including, without limitation, any such right arising under
applicable bankruptcy or insolvency law), by reason of (x) any loan or equity
contribution by it pursuant to the provisions of Article II above or any other
provision of this Agreement, or (y) the issuance, provision or maintenance of
any letter of credit, guarantee or other security supporting any obligation of
the Borrower.
 
Section 3.4    Specific Performance.  Darling hereby irrevocably waives, to the
extent that it may do so under Applicable Laws, any defense based on the
adequacy of a remedy at law which may be asserted as a bar to the remedy of
specific performance in any action brought against Darling for specific
performance of this Agreement by the Lender, or for its benefit by a receiver,
custodian or trustee appointed for the Borrower or in respect of all or a
substantial part of the Borrower’s assets under the bankruptcy or insolvency
laws of any jurisdiction to which the Borrower or its assets are subject.
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Darling makes the following representations and warranties to the Lender.  Each
such representation and warranty shall be deemed made as of the Closing Date,
and each Advance Date, as applicable (in all cases, both immediately before and
after giving effect to the Advances, if any, being made on such date), except
with respect to those representations and warranties which by their express
terms relate solely to an earlier date.
 
Section 4.1    Organization; Power.  Darling is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, which
in the case of good standing could reasonably be expected to materially and
adversely affect its ability to perform its obligations hereunder.  Darling is
duly registered or qualified in all other jurisdictions where the nature of its
property or character of its business requires such registration or
qualification. Darling has all requisite power and authority under the laws of
its respective jurisdiction of organization, and has all material governmental
licenses, authorizations, consents and approvals,
 


 
8

--------------------------------------------------------------------------------

 


necessary (i) to own its properties related to the Project, (ii) to carry on its
business as contemplated in the Transaction Documents to which it is a party and
(iii) for the execution, delivery or performance by Darling of this Agreement
and for the validity or enforceability hereof.
 
Section 4.2    Authorization; Enforceability.  The execution, delivery and
performance by Darling of each Transaction Document to which it is a party has
been duly authorized by all necessary corporate or limited liability company
action of Darling.  This Agreement has been duly executed and delivered by
Darling and this Agreement constitutes the valid and binding obligation of
Darling and is enforceable against Darling, in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (whether considered in a
proceeding in equity or at law).
 
Section 4.3    Approvals and Consents.  No material consents or approvals of any
persons or entities, governmental or otherwise, are required to be obtained by
Darling which have not been obtained or which are not in full force and effect
with respect to the execution and delivery of this Agreement by Darling, or the
performance by Darling of the transactions contemplated hereby.
 
Section 4.4    No Conflict.  The execution, delivery and performance of this
Agreement by Darling does not, and the consummation by Darling of the
transactions contemplated hereby, will not (i) violate or conflict with any
provision of the charter or by-laws of Darling or other organizational documents
of Darling; (ii) violate, conflict with, result in a breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of notice, modification, payment, termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any material
contractual obligation to which Darling is a party or by which it or any of its
properties or assets may be bound which could materially and adversely affect
its ability to perform its obligations hereunder or (iii) result in the creation
of any Lien upon any of the assets or properties of Darling in violation of the
Financing Documents or (iv) violate any order, writ, judgment, injunction,
decree, law, statute, rule or regulation or other similar authoritative matter
applicable to Darling.
 
Section 4.5    Proceedings.
 
As of the date hereof, there are no actions, suits or proceedings pending or, to
the knowledge of Darling, threatened against or affecting Darling or any of its
material property in any court or other Governmental Authority or before any
arbitrator which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect.
 
Section 4.6    Compliance with Laws.
 
Darling is in compliance in all respects with all Applicable Laws and has
complied in all respects with each Required Approval obtained by it that is
necessary to be in effect at such time for the implementation of the Project
(except, in each case, such non-compliance that could not reasonably be expected
to result in a Material Adverse Effect).
 


 
9

--------------------------------------------------------------------------------

 




 
ARTICLE V
COVENANTS
 
 
Darling covenants and agrees with the Lender as follows:
 
Section 5.1    Notice of Certain Occurrences.  Promptly upon obtaining knowledge
thereof, Darling shall furnish to the Lender, written notice, including any
details of any Potential Event of Default or Event of Default with respect to
Darling.
 
Section 5.2    Legal Existence.
 
(a) Darling shall preserve and maintain (i) its legal existence and (ii) all of
its rights, privileges and franchises, if any, necessary for the operation of
its business and the maintenance of its existence, except where failure to do so
could not be reasonably be expected to materially and adversely affect its
ability to perform its obligations hereunder.
 
(b) Notwithstanding the foregoing clause (a) any Person may merge with Darling
so long as the surviving entity, if other than Darling, (i) then has at least
the same credit rating as Darling, (ii) assumes, pursuant to the terms of such
transaction, each of the obligations of Darling under the Transaction Documents
and (iii) such assumption is evidenced by an agreement executed and delivered to
Lender prior to or concurrently with the consummation of such transaction in a
form reasonably satisfactory to the Lender.
 
Section 5.3    Compliance.  Darling shall comply with all Applicable Laws,
Governmental Judgments and all contractual obligations binding on Darling,
except where failure to do so could not be reasonably be expected to materially
and adversely affect its ability to perform its obligations hereunder.
 
Section 5.4    Bankruptcy.  Darling shall not take any action to cause the
dissolution or bankruptcy of the Pledgor or the Borrower.
 
 
ARTICLE VI
EVENTS OF DEFAULT
 
Section 6.1    Sponsor Events of Default.  The occurrence of any of the
following events shall constitute an event of default hereunder (a “Sponsor
Event of Default”):
 
(a) Darling shall fail to make any equity contribution or Permitted Subordinated
Loan required by Sections 2.1 or 2.2 when due and such failure continues
unremedied for a period of 5 days.
 
(b) Darling shall fail to perform or observe any term, covenant or agreement
under this Agreement (other than those described in Section 6.1(a)), and such
failure continues unremedied for 30 days.
 


 
10

--------------------------------------------------------------------------------

 


 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1    Amendment, Waiver, Etc.  Any provision of this Agreement may be
amended, modified, supplemented or waived if, and only if, such amendment,
modification, supplement or waiver is in writing and signed, in the case of an
amendment, modification or supplement, by each party hereto and Darling, or, in
the case of a waiver, by the party against whom the waiver is to be effective
and Darling.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  Any consent to a departure by
any party of the terms and provisions of this Agreement shall not be effective
unless such consent is in writing and signed by each party hereto and Darling.
 
Section 7.2    Force Majeure.  For the avoidance of doubt, all obligations of
Darling hereunder shall be considered obligations to pay money when due. No
Event of Force Majeure shall excuse any breach by Darling to fulfill any of the
obligations under this Agreement.
 
Section 7.3    Separate Undertakings.  Without limiting the generality of any of
the foregoing provisions of this Agreement, Darling irrevocably waives, to the
fullest extent permitted by Applicable Law and for the benefit of, and as a
separate undertaking with, the Lender, any defense to the performance of this
Agreement which may be available to Darling as a consequence of this Agreement
being rejected or otherwise not assumed by the Borrower or any trustee or other
similar official for the Borrower or for any substantial part of the property of
the Borrower, or as a consequence of this Agreement being otherwise terminated
or modified, in any proceeding seeking to adjudicate the Borrower bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
protection, relief or composition of the Borrower or the debts of the Borrower
under any law relating to bankruptcy, insolvency or reorganization or relief or
protection of debtors, whether such rejection, non-assumption, termination or
modification be by reason of this Agreement being held to be an executory
contract or by reason of any other circumstance other than payment and
performance in full.  If this Agreement shall be so rejected or otherwise not
assumed, or so terminated or modified, Darling agrees for the benefit of, and as
a separate undertaking with, the Lender, that it will be unconditionally liable
to pay or to cause to be paid to the Lender, an amount equal to each payment
which would otherwise be payable by Darling, or by such party that Darling would
have caused to make payment, under or in connection with this Agreement if this
Agreement were not so rejected or otherwise not assumed or were otherwise not so
terminated or modified, such amount to be payable to the Lender, at the address
set forth in Section 7.13 or otherwise in accordance with the instructions of
the Lender, as and when such payment would otherwise be payable hereunder and
such amount to be applied as such payment.
 
Section 7.4    Remedies.  No remedy herein conferred upon or reserved to any
party is intended to be exclusive of any other available remedy or remedies, but
each and every such remedy shall, to the extent permitted by Applicable Law, be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing at law or in equity or by statute.  In
order to entitle any party to exercise any remedy reserved to it in this
 


 
11

--------------------------------------------------------------------------------

 


Agreement, it shall not be necessary to give any notice, other than such notice
as may be expressly required by this Agreement.  The failure of Valero to comply
with its obligations under the Valero Sponsor Support Agreement shall not in any
way affect or limit the obligations of Darling hereunder.
 
Section 7.5    Enforcement Action.  At any time when an Event of Default has
occurred and is continuing, the Lender may, in addition to proceeding in its own
name, or otherwise, proceed to protect and enforce the rights of the Borrower
under this Agreement by suit in equity, action at law or other appropriate
proceedings, whether for the specific performance of any covenant or agreement
contained in this Agreement or otherwise, and whether or not Darling shall have
complied with any of the provisions hereof or proceeded to take any action
authorized or permitted under Applicable Law.  Each and every right and remedy
of the Lender shall, to the extent permitted by Applicable Law, be cumulative
and shall be in addition to any other remedy given hereunder or under the
Facility Agreement or any other Financing Document now or hereafter existing at
law or in equity or by statute.
 
Section 7.6    Termination.  This Agreement shall terminate and be of no further
force and effect on or after the Termination Date, provided that Sections 3.2
and 3.4 and this Article VII shall survive the Termination Date.
 
Section 7.7    Expenses.  Darling will upon written demand pay to the Lender any
and all reasonable and documented out-of-pocket expenses, including reasonable
and documented out-of-pocket attorneys’ fees and expenses, which the Lender may
incur in connection with the exercise or enforcement of any of the rights of the
Lender hereunder.
 
Section 7.8    Assignment.  No party hereto may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto.
 
Section 7.9    Entire Agreement.  This Agreement, together with the Facility
Agreement and other Financing Documents, contains the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters.
 
Section 7.10    Parties in Interest.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns.  Nothing in this Agreement, express or implied, is intended
to confer upon any Person other than Darling, the Borrower,  and the Lender (or
their respective successors) any rights or remedies under or by reason of this
Agreement.
 
Section 7.11    Counterparts.  This Agreement and any amendments hereto may be
executed in one or more counterparts, each of which shall be deemed to be an
original by the parties executing such counterpart, but all of which shall be
considered one and the same instrument.  Delivery of an executed counterpart of
this Agreement by telecopy or email or other electronic means (including a .pdf
or .tif file) shall be effective as delivery of a manually executed counterpart
of this Agreement.
 


 
12

--------------------------------------------------------------------------------

 


Section 7.12    Section Headings.  The section and paragraph headings and table
of contents contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
Section 7.13    Notices.  All notices or other communications hereunder shall be
given in accordance with Section 9.1 of the Facility Agreement.
 
Section 7.14     Governing Law, Consent to Jurisdiction.  This Agreement and the
rights and obligations of the parties hereunder shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York
(without giving effect to its conflict of laws principles (except Section 5-1401
of the New York General Obligations Law).
 
By execution and delivery of this Agreement, each party hereto irrevocably and
unconditionally:
 
(a) submits for itself and its Property in any legal action or proceeding
against it arising out of or in connection with this Agreement or any other
Financing Document, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of (i) the courts of
the United States of America in and for the Southern District of New York; (ii)
any other federal court of competent jurisdiction in any other jurisdiction
where it or any of its property may be found; and (iii) appellate courts from
any of the foregoing;
 
(b) consents that any such action or proceeding may be brought in or removed to
such courts, and waives any objection, or right to stay or dismiss any action or
proceeding, that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 7.13 or at such other address that it shall notify
the other parties hereunder;
 
(d) agrees that nothing herein shall (i) affect the right of any party hereto to
effect service of process in any other manner permitted by law or (ii) limit the
right of any party hereto to commence proceedings against or otherwise sue
another party or any other Person in any other court of competent jurisdiction
nor shall the commencement of proceedings in any one or more jurisdictions
preclude the commencement of proceedings in any other jurisdiction (whether
concurrently or not) if, and to the extent, permitted by the Applicable Laws;
and
 
(e) agrees that judgment against it in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdiction within or without the
U.S. by suit on the judgment or otherwise as provided by law, a certified or
exemplified copy of which judgment shall be conclusive evidence of the fact and
amount of Darling’s obligation.
 


 
13

--------------------------------------------------------------------------------

 


Section 7.15    Waiver of Jury Trial.  Each party hereto hereby knowingly,
voluntarily, and intentionally waives any rights it may have to a trial by jury
in respect of any litigation based hereon, or arising out of, under, or in
connection with, this Agreement or any other Financing Document, or any course
of conduct, course of dealing, statements (whether verbal or written), or
actions of the borrower.  This provision is a material inducement for each party
to enter into this Agreement and the other Financing Documents.
 
Section 7.16    Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
14

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the date first written above.
 
 

  DIAMOND GREEN DIESEL LLC          
 
By:
/s/  John F. Sterling       Name:  John F. Sterling       Title:  Secretary     
             

 
 

  DARLING INTERNATIONAL INC.          
 
By:
/s/  John O. Muse       Name:  John O. Muse       Title: 
Executive Vice President, 
Finance and Administration
                 

 
 
 

ACKNOWLEDGED, ACCEPTED AND AGREED:                    DIAMOND ALTERNATIVE
ENERGY, LLC                    By: 
/s/   Michael S. Ciskowski
   
 
   
Name: 
Michael S. Ciskowski
   
 
    Title:  EVP & CFO         

 
 
 
 
 
 
 


 
 
 
 
 
 
 
 
 
Signature Page to Sponsor Support Agreement
(Darling)